UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1298


VICTOR FERNANDES,

                Plaintiff – Appellant,

          v.

PAUL CRAINE,

                Defendant – Appellee,

          and

MONTGOMERY COUNTY, MD; DALE ANONSEN; JASON HUGGINS,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Stephanie A. Gallagher, Magistrate
Judge. (8:10-cv-00752-SAG)


Submitted:   July 15, 2013                  Decided:   August 20, 2013


Before KING, AGEE, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael P. Coyle, CHAIFETZ & COYLE, Columbia, Maryland, for
Appellant.     Marc P. Hansen, County Attorney, Charles L.
Frederick, Associate County Attorney, Edward B. Lattner, Chief,
Division of Human Resources & Appeals, COUNTY ATTORNEY’S OFFICE
FOR THE COUNTY OF MONTGOMERY, Rockville, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Victor Fernandes, having obtained a favorable jury verdict

in    this   42   U.S.C.       § 1983   civil     rights    action      against    police

officer Paul Craine, challenges the district court’s denial of

his    request     for    an    extension    of    time    to    file    a    motion    for

attorney’s fees.          See Fernandes v. Craine, No. 8:10-cv-00752 (D.

Md. Feb. 27, 2013), ECF No. 78 (the “Opinion”). 1                            As explained

below, we vacate and remand.

       On December 7, 2012, at the conclusion of a trial in the

District of Maryland, the jury returned a verdict in favor of

Fernandes on his § 1983 excessive force claim, awarding $12,700

in compensatory damages.                Because he was the prevailing party,

Fernandes was entitled to seek attorney’s fees. 2                       The applicable

local      rule   required      Fernandes    to    file    any   fee     motion    within

fourteen      days   of    the    entry     of    judgment,      which       occurred   on

December 10, 2012.              See D. Md. R. 109.2.              The parties agree

that,      accounting     for    the     intervening       Christmas     holiday,       the

deadline for submission of such a motion was December 26, 2012.



       1
       By agreement of the parties, the trial was conducted by a
United States magistrate judge. See 28 U.S.C. § 636(c)(1).
       2
       See 42 U.S.C. § 1988(b), which provides, in pertinent
part, that “[i]n any action or proceeding to enforce a provision
of [§ 1983] . . . the court, in its discretion, may allow the
prevailing party, other than the United States, a reasonable
attorney’s fee.”



                                            3
      Fernandes’s          lawyer     did       not    learn       of    the      judgment      until

December 27, 2012 — one day too late — because the Notice of

Electronic        Filing     (“NEF”)        heralding          the       judgment         had      been

diverted to his email system’s “junk mail” folder. 3                                         On that

date, Fernandes moved for a one-day extension of the deadline,

simultaneously          filing      his     fee       request       and      a        memorandum    in

support thereof.            In his extension motion, Fernandes urged the

district court to find that his neglect in filing a timely fee

motion could be excused under the federal rules.

      The district court denied Fernandes’s motions, explaining

that the lawyer’s failure to meet the filing deadline amounted

to nothing more than “run of the mill inattentiveness.”                                      Opinion

10.       More    specifically,          the     court       observed        that        Fernandes’s

lawyer, an “experienced litigator,” should have known that the

federal        courts    generally         enter       a     judgment        contemporaneously

with,     or     shortly    following,          the     return          of   a    verdict.         Id.

Therefore,        according      to       the     court,      the        lawyer        should   have

monitored        the    status      of     the        case    by     way         of    the   court’s

electronic docket or by contacting his opposing counsel.



      3
       On appeal, Craine suggests that the record does                                             not
support the lawyer’s explanation concerning misdelivery of                                         the
NEF.    In the proceedings below, however, “Craine [did]                                           not
argue, and [the district court did] not find, that counsel                                         for
Mr. Fernandes acted in bad faith.” Opinion 9.



                                                  4
         We    review      the    denial    of       a   motion     to      extend      a    filing

deadline for abuse of discretion.                         See Thompson v. E.I. DuPont

de Nemours & Co., 76 F.3d 530, 534 (4th Cir. 1996).                                     “An error

of   law       by    a   district    court       is      by   definition           an   abuse    of

discretion.”             Hunter v. Earthgrains Co. Bakery, 281 F.3d 144,

150 (4th Cir. 2002).

         A    party      seeking    an     extension          after        missing      a    filing

deadline        must      demonstrate       that         failure      to     act     within     the

specified time was the result of “excusable neglect.”                                       Fed. R.

Civ. P. 6(b)(1)(B).                Whether neglect is “excusable” has been

described           by   the   Supreme     Court         as   “at   bottom         an   equitable

[inquiry],           taking      account    of       all      relevant        circumstances,”

including the following:                   (1) the danger of prejudice to the

non-movant; (2) the length of the delay and its potential impact

on judicial proceedings; (3) the reason for the delay, including

whether it was in the reasonable control of the movant; and (4)

whether the movant acted in good faith.                         Pioneer Inv. Servs. Co.

v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

         We have stressed that the third Pioneer factor — the reason

for the delay — is the “most important.”                            Thompson, 76 F.3d at

534. 4        The sole reason for Fernandes’s tardy submission was the


         4
       It is apparent that the second Pioneer factor (length and
impact of delay) and the fourth Pioneer factor (good faith) tend
to favor Fernandes.        As for the first Pioneer factor
(Continued)
                                                 5
email     malfunction      described          above.      In    Robinson       v.     Wix

Filtration      Corp.,    LLC,    we    considered      the    responsibilities        of

counsel under arguably similar circumstances.                     See 599 F.3d 403

(4th    Cir.     2010).       Because         of   various     computer       problems,

Robinson’s lawyer failed to receive electronic notice of the

defendant’s motion for summary judgment prior to its award.                            On

appeal,    we    ruled    that    the   district       court   did    not    abuse    its

discretion in denying Robinson’s motion to vacate the summary

judgment.       As we emphasized, however, the critical consideration

was that the lawyer was aware of his computer troubles and made

the “strategic decision” to remain “willfully blind to whether

the opposing side had filed a dispositive motion.”                          Id. at 409.

Importantly, we declined to impose a “general duty to monitor

dockets,” limiting our ruling to the straightforward conclusion

that    “counsel    cannot       make   the    calculated      choice   to     take    no

action with respect to his electronic inaccessibility . . . and

then avail himself of discretionary relief from the consequences

of that choice.”         Id. at 410-11.

       In contrast to Robinson, there is nothing in this record

suggesting that Fernandes’s lawyer was aware of any computer




(prejudice), Craine does not appear to have                          shown that his
ability to respond to the fee motion was                             compromised by
Fernandes’s one-day delay.



                                           6
problems,       that    he     was    willfully      blind   to   the     status   of    the

electronic docket, or that he made a strategic choice to remain

ignorant        of    the    district      court’s    judgment.          Absent    such    a

circumstance, requiring Fernandes’s lawyer to “stay apprised of

the status of his case” by manually checking the docket would

engender        a    general    duty      to   monitor       —   the    very    obligation

Robinson rejected.             See Opinion 10.         Thus, on the most important

Pioneer factor, the court contravened our precedent, committing

a   legal   error       that,        by   definition,    constitutes       an    abuse    of

discretion.

      Pursuant to the foregoing, we vacate the district court’s

decision and remand for such other and further proceedings as

may be appropriate. 5            We dispense with oral argument because the

facts     and       legal   contentions        are   adequately        presented   in    the

materials submitted and argument would not aid the decisional

process.

                                                                  VACATED AND REMANDED




      5
       Fernandes makes two other contentions on appeal: (1) that
Craine’s subsequent motion for judgment notwithstanding the
verdict reset the time for filing a fee motion, and (2) that the
district court abused its discretion in declining to suspend the
local rules on a showing of good cause.         In light of our
disposition of this appeal, we need not reach or assess either
of those theories.



                                                7